Citation Nr: 0408795	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  99-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for status post-
resection, right shoulder, currently rated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1990 to June 
1991.  She also had unverified active duty for training with 
the Michigan Army National Guard.

This appeal is from April 1999 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Detroit, Michigan, and St. Petersburg, 
Florida, respectively.  The former denied service connection 
for PTSD and increased rating for the right shoulder.  The 
latter denied a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

An October 2000 statement from the veteran's attorney asserts 
a claim of entitlement to service connection for depression 
secondary to service-connected right shoulder disability and 
for compensation for additional right shoulder disability 
under 38 U.S.C. § 1151 based on inadequate post-operative 
care of the right shoulder.  The VA examination report of 
September 2002 noted the veteran's report of headaches due to 
the right shoulder disability.  This reasonably raises a 
claim for secondary service connection for headaches.  These 
claims are referred for appropriate action.

The veteran's attorney asserts that the Board must adjudicate 
the claim for secondary service connection for depression as 
part of the claim for service connection for PTSD, citing 
Sachs v. Gober, 14 Vet. App. 175 (2000); Schroeder v. West, 
212 F.3d 1265 (Fed. Cir. 2000); and Ephraim v. Brown, 82 F.3d 
399 (1996), as authority.  Reliance on these cases is 
misplaced.

The rule in Sachs, 14 Vet. App. at 180, and in Schroeder, 212 
F.3d at 1267, 1271, provides (excluding the now-inapplicable 
discussion of well-groundedness) that VA's duty to assist a 
claimant to gather evidence in a claim applies to all 
theories of entitlement to compensation for a current 
disability as a result of a specific service-related disease 
or injury.  The rule in Ephraim, 82 F.3d at 402, is 
inapposite.  In Ephraim, for the purpose of determining the 
scope of jurisdiction arising from a notice of disagreement, 
the Court held that first and second claims for service 
connection for two different mental disorders were separate 
claims for jurisdictional purposes where the later-claimed 
condition had not been diagnosed at the time of the first 
claim and thus could not have been adjudicated with the first 
claim or under the jurisdiction arising from the NOD with the 
first adjudication.

In the instant case, the facts are clearly distinguishable 
from those in Sachs, 14 Vet. App. 175, and Schroeder, 212 
F.3d 1265.  Depression, for which the veteran claims 
entitlement to secondary service connection, is not the same 
disability as PTSD, just as in Ephraim, 82 F.3d at 401, PTSD 
was not the same disability as depressive neurosis; nor is 
depression in the instant case claimed to be the result of 
the same disease or injury in service.  A shoulder injury is 
not the same as psychic trauma even if the event that caused 
the shoulder injury caused the psychic trauma.  Rather, as in 
Ephraim, the veteran raises discrete claims for two different 
mental disorders predicated on two different causes.  
Consequently, the secondary service connection claim for 
depression is appropriately referred to the RO rather than 
decided in this appeal.

The veteran's attorney also asserts that the Board should 
award TDIU effective from July 1971.  Entitlement to TDIU is 
the only issue before the Board.  The effective date, should 
the veteran ultimately prevail, is a "down-stream" element 
of the claim for the agency of original jurisdiction to 
determine.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The issue of a potential effective date of a 
potential award is beyond the Board's jurisdiction at this 
time.


REMAND

There are several defects in the development of this case 
requiring remand.  The veteran in this case is or has been 
homeless.  Consequently, the need for another remand and 
further examination is likely to be peculiarly burdensome on 
the veteran.  It is with considerable regret that the Board 
again remands this appeal.  

Most significantly, it is apparent from review of the record 
that no medical examiner has ever reviewed the veteran's 
entire claims file in conjunction with her claims.  The most 
recent report of examination of her shoulder reported that 
there was no report of her shoulder surgery.  It is 
unascertainable from this report if the examiner meant that 
he saw record of the surgery or that a surgeon's report of 
the operation was not of record.  The July 1992 VA hospital 
discharge summary is in the claims file; a surgeon's report 
is not.  The February 2000 examination report stated that her 
surgery was at University of Michigan; it was not.  The 
February 2000 report of psychiatric examination diagnosed 
PTSD possibly due to the attack at the Battle Creek, 
Michigan, VAMC; the examiner apparently was unaware that a 
diagnosis of PTSD predated the hospitalization during which 
another patient battered the veteran.  This examiner 
diagnosed possible organic brain damage, which apparently 
rendered her incapable of accurately reporting her history.  
If so, the question of the accuracy of her recollection 
becomes more complex than it would be if inconsistent history 
were to be attributed to lack of veracity, and the 
credibility of her testimony judged accordingly.  An 
objective review of the entire record by each examiner 
becomes indispensable in this case.  See 38 C.F.R. §§ 4.1, 
4.2 (2003).

The September 2002 VA orthopedic examination did not comply 
with the instructions in the Board's November 2001 remand.  
The veteran has a right to have done what the Board 
instructed be done.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Specifically, the Board instructed that the examiner 
provide an opinion of the likely changes in function of the 
right shoulder during flare-ups of symptoms or due to 
repeated use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  The inconsistencies in 
the examination reports of record highlight the necessity of 
such information in this case.  The September 2002 examiner 
seems to have suggested, as have previous examiners, that an 
MRI be obtained, but the statement was unclear whether it was 
a suggestion related to assisting treatment or to evaluating 
the extent of disability.

On general medical examination in February 2000, the examiner 
reported that veteran's gait lacked right arm swing.  The 
September 2002 examiner reported a normal gait, but in light 
of the earlier report and the medical dictionary definition 
of gait as "the manner or style of walking," Dorland's 
Illustrated Medical Dictionary 670 (27th ed. 1988), it is 
vague whether the September 2002 examiner reported only the 
manner in which she moved her legs, or was implying that she 
swung both arms normally while walking.  Review of the entire 
record would have revealed the need for clarity on this 
point.

The September 2002 and the February 2000 orthopedic reports 
did not state the ranges of motion of the right shoulder in 
the manner prescribed by regulation.  See 38 C.F.R. § 4.71a, 
Plate I (2003).  The September 2002 examiner reported forward 
elevation of the right arm to 240 [sic] degrees.  The normal 
range is to 180 degrees, and the meaning of the reported 
range is unknown.  Internal active and passive rotation was 
reported as to the L1 and T7 level, respectively.  This is 
not the manner of reporting range of motion for which VA 
regulation provides, or which the Board can interpret.  The 
February 2000 orthopedic examination likewise reported the 
range of rotation as to the level of one of the vertebra, 
which does not conform to the applicable rating code.  

The Board's November 2001 remand instructed that the veteran 
have another psychiatric examination if her reported 
stressors were verified.  She has reported events that may 
not be verified in any official record.  This does not mean 
they cannot be verified, given the acceptability of "lay 
evidence," 38 C.F.R. § 3.303(a) (2003), or "credible 
supporting evidence," 38 C.F.R. § 3.304(f) (2003), in 
establishing service connection for PTSD.  At the least, the 
lay statement corroborating one event and the photograph 
supporting the other are sufficient to trigger an obligation 
to examine her again.  38 C.F.R. § 3.159(c)(4) (2003).

Moreover, this case raises questions of the sufficiency of 
stressors in light of the inconsistent history of childhood 
sexual abuse, psychic trauma in service, and battery while an 
inpatient.  The attribution of symptoms to causes and the 
determination whether one or more specific events were the 
stressors that precipitated PTSD are medical determinations.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  The necessity of 
the examiner's personal review of the veteran's claims folder 
cannot be overemphasized in this case.

The veteran testified in November 2003 to ongoing VA 
treatment, records of which must be obtained.  Her attorney 
mentioned an electromyograph (EMG) of the right upper 
extremity, but not the date or place of it.  There was also 
mention of interaction between the veteran and VA vocational 
rehabilitation services.

Finally, the veteran's attorney asserts that the veteran's 
right shoulder condition comprises several separately ratable 
disabilities including muscle injury, arthritis, and 
neurological impairment.  The propriety of multiple ratings 
without pyramiding, see 38 C.F.R. § 4.14 (2003), should be 
considered.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

2.  Obtain outpatient records from 
Gainsville VAMC Women's Clinic and any 
orthopedic or psychiatric outpatient 
records from December 2001 to the 
present.  Request the veteran and her 
attorney to provide the date and place of 
the EMG the attorney mentioned in the 
November 2003 videoconference hearing, 
and obtain the report.  Obtain treatment 
records from Insight Recovery Center, 
1110 Eldon Baker Dr., Flint, Michigan 
48507 for November and December 1998.  
Associate with the claims file any VA 
vocational rehabilitation and education 
service records, or document that there 
are none.  Obtain the operation report 
from the right shoulder resection done at 
Ann Arbor VAMC on September 28, 1992.

3.  Schedule the veteran for VA 
examination of the right shoulder and for 
PTSD.  Provide the examiner with the 
claims file.  An examination report shall 
not be accepted as adequate unless the 
examiner reports that he or she has 
reviewed the claims file.

(a) The examination of the veteran's 
right shoulder must make a full report of 
all musculoskeletal and neurological 
findings, indicating whether any 
findings, signs, or symptoms are 
unrelated to the service-connected status 
post-operative right shoulder as 
determined by review of the historical 
record and current examination.  The 
examiner must report whether there is 
nonunion or malunion of the humerus or 
any other involved skeletal part.  Any 
tests necessary to enable this report 
must be performed.  All findings of range 
of motion must be reported in degrees in 
the manner prescribed in 38 C.F.R. 
§ 4.71a, Plate I (2003).  The examiner 
must explain the clinical and functional 
significance of positive signs or tests 
such as, for example, Hawkins's sign or 
impingement test.  The examiner must 
inquire whether the veteran has periodic 
flare-ups of symptoms or increased 
symptoms from repeated or prolonged use 
of the shoulder and provide an opinion 
about the amount of increase in 
disability at such times.  This opinion 
shall be expressed in terms of additional 
loss of range of motion or increase in 
range of motion, decrease in coordination 
or stamina due to pain or excess 
fatigability.  If the examiner cannot 
fulfill any part of these instructions, 
he or she shall report the reason(s).

(b) The psychiatric examiner shall 
provide an opinion whether the incident 
in which the veteran was blown by the 
wind from helicopter rotors, saw dogs 
eating an Iraqi corpse, or both stressors 
revealed in the record precipitated PTSD.  
This opinion must be formed in 
conjunction with a longitudinal review of 
the veteran's claims file in light of the 
veteran's narrative statements, other lay 
statements, photographs, history of other 
possible stressors including childhood 
sexual abuse, battery at the hands of a 
fellow VA patient in January 1999, and 
any other potential stressors revealed in 
the record.  Noting the February 2000 
diagnosis of possible organicity as it 
affects the veteran's capacity to provide 
history, perform neuropsychiatric or 
psychometric testing if in the examiner's 
judgment such testing is necessary to 
enable his or her response to this 
instruction.  If it is not necessary to 
confirm organicity, the examiner should 
state that it is not.

4.  Readjudicate all of the claims at 
issue in this appeal, and determine 
whether the veteran's claim, or any part 
of it, may now be allowed.  In rating the 
right shoulder, determine whether there 
are multiple musculoskeletal or 
neurologic disabilities that can be 
separately rated without pyramiding.  If 
none may, provide the veteran and her 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




